DETAILED ACTION
This action is responsive to the application filed 12/6/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hori, U.S. PGPUB No. 2014/0280445 (“Hori”), in view of Takahashi, U.S. Patent No. 8,390,833 (“Takahashi”).
Hori teaches a system and method for creating workflows. With regard to Claim 1, Hori teaches an information processing device comprising:
a display control unit configured to cause a plurality of icons and a link connecting the plurality of icons to each other to be displayed (Fig. 2D shows a plurality of icons and links connecting icons to one another), wherein 
the plurality of icons include an element icon indicating a hardware element and an operation icon indicating an operation of a software element (Fig. 2D shows a plurality of icons, including icons that identify a hardware device and icons which identify processes. Fig. 8A shows an example of different software processes that can be designated by the process icons, such as OCR or compression), wherein 
the link connects the plurality of icons to specify the hardware element to perform a linked operation performed by the software element ([0047] describes that the system creates a logical flow of operations and physical device flow, where the links identify the correspondence between operations and physical devices), 
a spatial sequence of a plurality of operation icons formed by the link corresponds to a temporal sequence of operations indicated by the plurality of operation icons, the spatial sequence includes serial linkage of the plurality of icons indicating the hardware elements and the software elements (Fig. 2D shows that the flow defines a sequence of elements positioned in a flow left-to-right and linked in series according to the position and flow of the workflow processes), and 
the display control unit is implemented via at least one processor (Fig. 5 shows a workflow server which includes CPU 301).
Hori, in view of Takahashi teaches that the plurality of operation icons indicate a plurality of operations that occur independently of each other. Hori teaches arranging icons to establish workflows, as described above. Takahashi teaches at Fig. 35 that a branch of operation can be created, where multiple operations follow a single operation in a workflow, thereby establishing at least two operations that are carried out independently of one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Takahashi with Hori. Takahashi teaches additional aspects of establishing workflows, and one of skill in the art would seek to combine elements of Takahashi with Hori, to improve user experience by providing additional user control and arrangements for setting up desired workflows.
Claim 19 recites a method carried out by the device of Claim 1, and is similarly rejected. Claim 20 recites a medium with instructions that when executed carry out a method of the device of Claim 1, and is likewise rejected.
With regard to Claim 2, Hori teaches that each of the hardware elements include a controller, and the software elements configure the hardware elements. Fig. 4 shows that the MFP device uses a controller. Fig. 5 shows that the workflow processing server is a computing device with many elements that include controllers therein.
With regard to Claim 4, Hori teaches that the display control unit is further configured to cause a field in which the plurality of icons are disposed to be displayed, a first direction is defined in the field, and the link connects each icon of the plurality of icons in the first direction. Fig. 2D shows that process items are connected left-to-right as displayed in a logical flow field.
With regard to Claim 18, Hori teaches that the linked operation is performed at substantially the same time. Fig. 18 shows that the MFP and workflow processing servers that are linked to perform software processes perform those linked operations at the same time as specified by the order of the process elements.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hori, in view of Takahashi, and in view of Davis, U.S. Patent No. 6,816,837 (“Davis”).
With regard to Claim 3, Davis teaches that at least one of the hardware elements includes a button and a microphone, and at least one of the linked operations is triggered by an input detected on the microphone. Col. 3, lines 26-50 describe a voice controlled capture device, which includes buttons and a microphone. Col. 5, line 49 – Col. 6, line 23 describe that a user can speak a command into the microphone. A match can be determined between a stored voice-activated macro and the spoken command, at which point the macro can be accessed and the commands stored in the macro executed on the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Davis with Hori and Takahashi. The Background of Davis describes that enabling voice commands for controlling a scanner or other capture device increases productivity as it speeds up command entry. Therefore, one of skill in the art would seek to combine voice commands of Davis with the MFP elements described in Hori and Takahashi, to improve the functioning of the system by making it quicker to use.
Claims 5 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hori, in view of Takahashi, and in view of Kodosky, U.S. PGPUB No. 2014/0040792 (“Kodosky”).
With regard to Claim 5, Kodosky teaches that each icon of the plurality of icons includes a socket icon to which the link is connected, and the plurality of icons include a terminal icon of which one side in the first direction includes the socket icon, and an intermediate icon of which each side in the first direction includes the socket icon. [0139]- [0140] describe that a selected node can have node terminals displayed therefor, where the displayed terminals include input socket terminals which can be used to specify input, and a plug icon indicating an output that can be plugged into another icon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kodosky with Hori and Takahashi, in order to improve user experience by clearly indicating where nodes are connected, and enabling for users to specify specific connections as needed.
With regard to Claim 13, Kodosky teaches that the link is generated by connecting two specified icons by dragging a plug icon and inserting the plug icon into one of the two specified icons, and one of the two specified icons is disposed on a side of one icon of the plurality of icons, and another of the two specified icons is disposed on a side of another icon of the plurality of icons. Figs. 14A-14C show a plug being dragged from the output of one icon to the input of another, and a connection being established as a result. This is also described at [0138]-[0141]. As shown in the figures, icons can be connected on sides of other icons that are connected differently in the interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kodosky with Hori and Takahashi, to simplify the connecting of icons in a programming interface.
With regard to Claim 14, Hori, in view of Kodosky teaches that the link is generated by connecting two specified icons by dragging a plug icon and inserting the plug icon into one of the two specified icons, and SP358038WO0059/61 a connection between the two specified icons is generated by dragging the plug icon connected to one of two specified icons and inserting the plug icon into another of the two specified icons thereby connecting the two specified icons.
Hori shows at Figs. 12A-12D that icons are linked for generating workflows by placing them on the workflow area. Kodosky at Figs. 14A-14C shows a plug being dragged from the output of one icon to the input of another, and a connection being established as a result. This is also described at [0138]-[0141]. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to modify Hori and Takahashi to connect icons as shown in Kodosky, as the option to manually connect icons improves user experience by providing more control over arranging and connecting into a workflow.
With regard to Claim 15, Kodosky teaches that the plug icon and the link are initially displayed based on detecting a selection of one of the two specified icons, and the plug icon and the link is not displayed before the detecting of the selection of one of the two specified icons. [0139] describes that the plug icon is displayed in response to a user selecting the element in the interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Hori and Takahashi with Kodosky, to improve user experience by providing more control over arranging and connecting into a workflow.
With regard to Claim 16, Kodosky teaches that the link is connected to the plug icon, and the link is drawn out from the selected specified icon by dragging the plug icon. Fig. 14B shows that a link is dragged out of the end of the element and connected to the plug when a user drags the plug. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Hori and Takahashi with Kodosky, to improve user experience by providing more control over arranging and connecting into a workflow.
With regard to Claim 17, Kodosky teaches that when the dragging of the plug icon is released in a state in which the plug icon is not inserted into the another of the two specified icons, the plug icon and the link is not displayed. [0141] describes that upon completion of an edit operation, an element returns to its unselected state, where plug and socket icons are no longer displayed. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Hori and Takahashi with Kodosky, to improve user experience by providing more control over arranging and connecting into a workflow.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hori, in view of Takahashi, and in view of Gunji, et al., U.S. PGPUB No. 2006/0290716 (“Gunji”).
With regard to Claim 6, Gunji teaches that the display control unit is further configured to cause a plurality of grid lines in the first direction and a second direction intersecting the first direction to be displayed in the field. Fig. 8 shows laying out a visual program on a grid, where a user is able to position graphical elements to instruct a computing system in operating various hardware devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gunji with Hori and Takahashi. Gunji provides a wider array of control types and hardware elements, and also provides a bigger design area. Therefore, one of skill in the art would seek to combine elements of Gunji with Hori and Takahashi, to improve user experience by enabling users to design workflows incorporating a much larger set of potential devices and controls.
With regard to Claim 11, Gunji teaches that each icon of the plurality of icons is aligned with the grid lines. Fig. 8 shows that the icons each reside in a section of the grid lines. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gunji with Hori and Takahashi, to improve user experience by enabling users to design workflows incorporating a much larger set of potential devices and controls.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hori, in view of Takahashi, in view of Gunji, and in view of Radakovitz, et al., U.S. PGPUB No. 2014/0372856 (“Radakovitz”).
With regard to Claim 7, Gunji, in view of Radakovitz teaches that the display control unit is further configured to: acquire a first user operation of designating a grid line of the plurality of grid lines; divide the designated grid line through the first user operation; and insert a new row or column between the divided grid line. Gunji teaches a layout of gridlines, as described above. Radakovitz teaches at Figs. 4A and 4B that a column can be inserted by selecting a gridline using an interface tool, and dragging the tool to insert the new column. 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Gunji, Hori and Takahashi with Radakovitz. Radakovitz teaches methods to quickly manipulate a grid structure to facilitate the placement of items therein. Therefore, combining the references improves user experience by enabling the quick manipulation of gridlines in the programming interface.
With regard to Claim 8, Radakovitz teaches that the first user operation includes an operation of selecting the designated grid line, or a pinch-out operation at a position crossing the designated grid line. Fig. 4A shows the user selecting the gridline, in order to insert a new column into the grid. It would have been obvious to one of ordinary skill in the art at the time of invention to combine Radakovitz with Gunji, Hori and Takahashi, to improve user experience by incorporating additional useful interface tools therein.
With regard to Claim 9, Gunji, in view of Radakovitz teaches that the display control unit is further configured to: acquire a second user operation of designating a row or a column defined by the grid lines; delete the row or the column designated through the second user operation; and integrate the grid lines at both sides of the deleted row or the deleted column. Gunji teaches gridlines, as described above. Radakovitz shows at Figs. 7A and 7B that a column can be deleted by a gesture designating the column for deletion, which is described at [0054]. It would have been obvious to one of ordinary skill in the art at the time of invention to combine Radakovitz with Gunji, Hori and Takahashi, to improve user experience by incorporating additional useful interface tools therein.
With regard to Claim 10, Radakovitz teaches that the second user operation includes an operation of selecting the row or the column, or a pinch-in operation at a position crossing at least a part of the row or the column. Fig. 7B shows that the gesture pinches in around the column, crossing where the column is located in order to hide it. It would have been obvious to one of ordinary skill in the art at the time of invention to combine Radakovitz with Gunji, Hori and Takahashi, to improve user experience by incorporating additional useful interface tools therein.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hori, in view of Takahashi, and in view of Bann, et al., U.S. PGPUB No. 2014/0282193 (“Bann”).
With regard to Claim 12, Bann teaches that a first operation of the hardware elements includes acquiring information regarding an environment surrounding the information processing device, an operation of the software elements includes performing an analysis of the acquired information regarding the environment surrounding the information processing device, and a second operation of the hardware elements include performing an operation based on a result of the analysis. 
Bann teaches a system and method for creating graphical workflows. [0006] describes that different strategies or tactics can be carried out, depending on the alarm state that the system determines from the information acquired by the computing system from machinery in a given physical location. [0022]-[0023] describe that hardware such as a computer sending email, or a VOIP module may be programmed to send communications to particular recipients as part of setting up the flow of operations to be carried out in response to a detected alarm condition.
It would have been obvious to one of ordinary skill in the art at the time this application was filed to then combine Bann with Hori and Takahashi, as Bann extends the scope of applicability of graphical workflows to the control of external systems. Therefore, one would be motivated to combine aspects of Bann with Hori and Takahashi, to expand the scope of application of the workflow creation described in those references and thereby increase the utility of the system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

8/11/2022